Citation Nr: 0518089	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  93-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
residuals of a laceration on the dorsum of the right hand, 
with flexion deformity, right fourth and fifth fingers, and 
with cubital tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1976 to May 1980.  This case is before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In April 1993 the veteran testified 
before a member of the Board.  In July 1995 and again in 
September 1996 the case was remanded for additional 
development.  In July 2002, the veteran was advised that the 
Board Member before whom he testified in April 1993 was no 
longer at the Board, and was offered the opportunity for 
another hearing before the Member/Veterans Law Judge who 
would decide his appeal.  In an October 2002 letter, he 
declined such hearing.  In November 2002, the Board undertook 
additional development of the evidence under then existing 
authority.  In September 2003, the case was remanded again, 
for development and due process reasons.


FINDINGS OF FACT

The service connected disability at issue, residuals of a 
laceration injury to the dorsum of the right 4th and 5th 
fingers with right cubital tunnel syndrome is manifested by 
pain, stiffness and deficiencies in strength, dexterity, and 
extension lag, but not unfavorable ankylosis of the right 4th 
and 5th fingers, and by no more than moderate incomplete 
paralysis of the right (major) ulnar nerve.


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent is not warranted for 
right carpal/cubital tunnel syndrome.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code (Code) 8516 
(2004).

2.  A separate 10 percent rating is warranted for laceration 
injury residuals of the right 4th and 5th  fingers consisting 
of extension lag of those fingers.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Code 5223 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  In September 2003, the Board remanded this 
matter, in part, to specifically ensure compliance with the 
VCAA's enhanced notice requirements.  The Board finds that 
the mandates of the VCAA are met.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim in letters dated in April 
2004 and March 2001.  These letters informed the veteran of 
his and VA's responsibilities in claims development, and 
specifically informed him of the type of evidence that was 
needed to establish this claim.  The letters, the August 1992 
rating decision on appeal, the December 1992 statement of the 
case (SOC), various correspondence from VA, Board remands in 
July 1995, September 1996, and September 2003, and 
supplemental statements of the case (SSOCs) in January 1996, 
May 1996, August 1997, May 2000, September 2001, and August 
2004, all notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  Moreover, the various documents explain the 
respective responsibilities of VA and the appellant in 
obtaining evidence.  While notice did not precede the initial 
rating decisions in this matter (obviously, as the decision 
preceded the VCAA), the claim was readjudicated after 
substantially full notice was given.  See August 2004 SSOC.  
The veteran has had ample opportunity to respond, and is not 
prejudiced by any notice timing defect.  

Regarding notice content, the veteran was advised verbatim in 
the April 2004 letter to submit any evidence or information 
he may have pertaining to his appeal.  Via this letter and 
prior correspondence, he was asked to identify or submit any 
additional medical evidence which may support the claim, 
advised of what type of evidence was necessary to establish 
his claim, and was asked to assist in obtaining any 
outstanding medical records or any other evidence or 
information supporting the claim.  He is not prejudiced by 
the Board's proceeding without any further notice; he has 
been notified of everything necessary. 

Regarding the duty to assist, the record includes the 
veteran's service medical records as well as records of his 
post-service medical treatment.  VA has arranged for multiple 
examinations and obtained all pertinent evidence.  The 
veteran has not identified any pertinent evidence 
outstanding.  The record is complete, and VA's notice and 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

II.  Factual Background

Service medical records reveal that the veteran had 
treatment, including surgery, for a laceration on the dorsum 
of the right (major) hand, which had damaged tendons 
involving the strength, motion and dexterity of the right 4th 
and 5th fingers.  

VA examination in July 1980 revealed a scar over the back of 
the hand, over the little finger, metacarpophalangeal joint.  
The veteran had some deformity of the little finger and the 
little finger had some deviation.  There was very little 
strength on adduction of that finger.  Scars were also noted 
on the backs of the 4th and 5th fingers with a flexion 
deformity on the tip of the 4th finger. 

In September 1980 the RO granted service connection and a 10 
percent rating for flexion deformity, right 4th and 5th 
fingers, residuals of injury.  The disorder was rated under 
Code 5223 (for favorable ankylosis of two digits).

VA examination in February 1984 revealed a well-healed 
relatively nontender scar over the 4th and 5th metacarpals, 
just below the proximal metacarpal joint.  On the 4th finger 
there was a scar running from the middle interphalangeal 
joint around the top of the finger to the distal 
interphalangeal joint.  The veteran had difficulty extending 
the 5th finger.  The 4th finger was somewhat stronger on 
extension.  4th and 5th finger grip was poor; the examiner 
indicated that he did not know why this was so.  The 
diagnoses included extension deformity at 4th and 5th fingers.
August 1991 neurologic evaluation by Dr. RDS revealed that 
the veteran had complaints of numbness involving the right 
4th and 5th fingers of his right hand,  related to a severe 
laceration over the dorsum of the hand, in the ulnar aspect.  
It was noted that he had undergone tendon repair at the time 
of the injury.  February 1991 EMG/NCV studies were considered 
compatible with ulnar nerve entrapment in the cubital tunnel.  
Surgery was proposed.  The veteran reported some pain at the 
right elbow.  Neurological evaluation revealed subluxation of 
the ulnar nerve at the elbow; diminished pinprick sensation 
in the right hand, falling within the ulnar nerve 
distribution; no definite atrophy; and paresis involving 
abduction and adduction of the fingers on the right.  The 
diagnosis was entrapment neuropathy, right ulnar nerve.

A September 1991 VA progress note reveals that the veteran 
had definite signs of a right cubital tunnel syndrome.  Nerve 
conduction velocity studies showed the velocity across the 
elbow to be 39 meters per second, which was considered 
extremely slow.  The veteran had been seen by a neurologist 
who recommended surgical correction.  

On VA examination in January 1992, the veteran stated that 
his laceration in service left him with a flexion deformity 
of the right 4th and 5th fingers.  He stated that he had pain 
and stiffness of both fingers.  He reported that in 1980 he 
began having numbness of the right 4th and 5th fingers.  
Examination of the right hand revealed decreased grip 
strength and marked flexion deformity, stiffness, and 
swelling of the right 4th and 5th fingers.  Neurological 
evaluation revealed hypoesthesia in the ulnar aspect of the 
right upper extremity.  Diagnoses included: history of 
fracture of the right 4th and 5th fingers; history of tear of 
tendons involving the right 4th and 5th fingers; status post 
surgery for repair of fractures and tendons involving the 
right 4th and 5th fingers; flexion deformity involving the 
right 4th and 5th fingers; entrapment and neuropathy involving 
the right ulnar nerve (cubital tunnel syndrome, right elbow 
by EMG); and arthralgias of the right 4th and 5th fingers.

In a March 1992 rating decision, the RO recharacterized the 
disability at issue as flexion deformity, right ring and 
little fingers, with cubital tunnel syndrome (major), rated 
30 percent (under Code 8516, for ulnar nerve impairment). 
In May 1993 the veteran underwent a subcutaneous ulnar nerve 
transposition.  

An undated electrodiagnostic report (attached to a VA record 
signed in June 1994) reflects that a NCS (nerve conduction 
study) was mildly abnormal with slowing of the median sensory 
conductor at the wrist compared to ulnar at the wrist and 
prolonged median mixed latency, with an abnormal drop in 
ulnar amplitude stimulating just below and above the elbow.  
EMG (electromyography) was mildly abnormal with some signs of 
reinnervation in ulnar innervated muscles of the right hand.  
The impression was abnormal study with mild right CTS and 
mild chronic ulnar neuropathy at the elbow.

On a February 1996 VA joints examination, the veteran 
reported that following surgical repair of his laceration 
injury, he did not regain full range of motion of the right 
4th and 5th fingers.  It was also noted that he had carpal 
tunnel syndrome of the right wrist and cubital tunnel 
syndrome with an anterior transfer of the ulnar nerve at the 
right elbow.  Physical examination of the right upper 
extremity showed a full range of motion of the right elbow.  
There was tenderness over the medial condyle of the humerus 
with full pronation and supination.  Physical examination of 
the right hand revealed an extension lag of the right 4th and 
5th fingers.  The veteran could extend the right ring finger, 
but not the right little finger.  In a relax position, there 
was a 30 degree lack of full extension of the 
metacarpophalangeal joint of the right little finger and a 30 
degree lack of extension of the ring finger proximal 
phalangeal joint.  There was full passive extension and 
flexion of all joints.  The veteran could make a fist and all 
fingers could be brought to the proximal palmar crease.  Grip 
strength was less than normal.  The impression included ulnar 
nerve neuropathy and mild carpal tunnel as mentioned by EMG, 
(both not clinically diagnosable), and lack of extension of 
the metacarpophalangeal joint of the right little finger and 
lack of extension of the proximal interphalangeal joint of 
the right ring finger.   

The impression on a February 1996 neurological evaluation by 
a physician on behalf of VA was that the veteran had some 
injury to the extensor tendons of the last two fingers of the 
right hand.  He also had a sensory loss in a physiological 
distribution, but not much in the way of hard evidence of 
ulnar nerve damage at this point.  The examiner stated that 
he thought the amount of pain the veteran was having was 
significantly augmenting his difficulty using the arm and 
that this was in turn significantly augmented by the anxiety-
depression that has been present.  He stated that the loss of 
use of the last two fingers secondary to the tendon injury 
made any type of use of the hand for fine motor movements 
worthless.  The veteran's arm pain, especially in the elbow 
would make it difficult for him to do any repetitive use of 
the arm or lifting.  

On VA examination in May 1997, the diagnosis was: (1) injury 
to tendons, extensor digitorum communis, right (major) ring 
and little fingers, manifested by weakness of extension of 
ring and little fingers; equivalent to injury muscles, Group 
VIII, moderate.  (2) carpal tunnel syndrome, right (major 
hand), manifested by intermittent numbness and pain in the 
right index, middle, and ring fingers and delayed conduction 
of median nerve sensory impulses across the wrist.  (3)  
history of right (major) cubital tunnel syndrome, treated 
surgically, resolved, with resolution of electrodiagnostic 
abnormalities.  The examiner commented that the veteran did 
not have flexion contractures of the ring and little fingers 
since the fingers had full passive motion.  Instead he had 
extensor lags of those fingers, i.e., he is not able to 
voluntarily fully extend the fingers due to injury to the 
extensor tendons.  X-rays of the right 4th and 5th fingers 
were negative

May 1997 VA EMG/NCV studies were interpreted as an abnormal 
study of the right upper extremity; findings demonstrated a 
median nerve conduction delay at the wrist compatible with a 
clinical diagnosis of carpal tunnel syndrome, moderate in 
degree, as manifested by delay in both motor and sensory 
transmission across the wrist in the absence of distal 
denervation phenomenon.
   
September 1998 outpatient treatment records show complaints 
of right ring finger triggering.  October 1998 records show 
that the veteran underwent surgery to open the right ring 
finger A-1 pulley release.

On VA examination in April 2001, the veteran gave a history 
of progressively worsening pain in the right 4th and 5th 
fingers.  The pain was described as a sharp to dull ache that 
came on intermittently and was associated with stiffness upon 
awakening lasting for 30 minutes.  The problem was aggravated 
by any kind of minimal strenuous activity of the right hand.  
The veteran stated that he had flare-ups of pain in the right 
4th and 5th fingers on a daily basis lasting for several 
hours.  He took Tylenol for relief.  The veteran stated that 
the pain in the right 4th and 5th fingers interfered with his 
daily activities in that he was unable to carry out his 
household chores.  Physical examination of the right 4th  and 
5th fingers revealed mild stiffness of the proximal 
interphalangeal joint of the right 4th and 5th fingers, mild 
pain and ankylosis.  The examiner found no limitation of 
motion and no swelling of the fingers.  Neurological 
examination was within normal limits.  X-rays of the right 
hand showed normal architecture of bone with preservation of 
joints, except that the interphalangeal joints of the 5th 
finger could not be seen, possibly because the angle was not 
correct.  The 4th finger appeared normal.  The diagnosis 
included chronic tendonitis of the right 4th and 5th fingers 
secondary to injury in the past, and scar on the dorsum of 
the right hand secondary to injury in the past.

On VA neurological evaluation in December 2001, motor 
examination revealed that the veteran had 5/5 strength in the 
bilateral deltoid, biceps, triceps, and finger intrinsic 
muscles.  There was a bilateral flexion deformity of the 
right 4th and 5th fingers, and deep tendon reflexes in the 
biceps, triceps and brachioradialis were 2/4.  

On VA neurological evaluation in April 2003, it was noted 
that the veteran's complaints included an inability to use 
his right 4th and 5th fingers very much, and vague discomfort 
in the right shoulder, elbow, hand, and wrist.  On muscle 
testing of the right hand, the veteran could not fully extend 
his right 5th finger.  The examiner could extend it manually, 
and noted this suggested that there was no fusion or 
permanent joint problems.  The veteran could not fully extend 
his 4th finger.  Inspection of the muscles showed a normal 
thenar imminence and no evidence of atrophy in the 4th and 5th 
digits.  There was no evidence of muscle atrophy noted 
anywhere in the right arm.  The examiner noted that the 
veteran had good ulnar, median, dorsal, and ventral movement 
of the wrist with good strength at all of those positions.  
There was no evidence of joint pain or discomfort noted on 
palpation or movement of the joints of the hands.  Strength 
in the biceps, triceps, brachioradialis, and deltoid was 
noted to be 5/5.  The examiner noted surgical evidence of 
cuts just proximal to the 5th digit, several small cuts on 
the 4th and 5th dorsum, and a surgical scar at the elbow 
showing that there was a transposition likely.  On sensory 
examination, the veteran had normal sensation of his entire 
hand up to the 4th and 5th digits.  The veteran could feel 
temperature and touch and pain on both sides of the hand, but 
this was slightly diminished.  The nail appeared to be normal 
with no evidence of trophic changes or skin changes over 
those digits.  General coordination of the right hand was 
fairly good.  The veteran could grasp and pick up things.  He 
reported some trouble trying to twist things.  The examiner's 
impression was there was evidence of cutting the dorsal 
tendons and incomplete extension of the 4th and 5th digits.  
The examiner noted that the veteran had good grip, and that 
he could see no atrophy of the ulnar derived muscles anywhere 
and that strength of the rest of the ulnar system was good.  
He noted that there was no evidence of carpal tunnel syndrome 
on this examination.  He reported that the veteran had 
evidence of transposition at the elbow and indicated that he 
saw no long-term damage from this.  

On April 2003 VA examination of the hand and fingers, the 
examiner noted the veteran's complaints of right hand pain 
with turning or pulling activities and a loss of control of 
his right hand and fingers.  It was noted that electrical 
studies since 1994 demonstrated right carpal tunnel syndrome 
and chronic right ulnar nerve neuropathy at the elbow.  
Physical examination revealed an irregular shaped incision 
along the ulnar aspect of the right hand over the ring and 
small finger metacarpals.  There was decreased sensation over 
the dorsum of the ring and small fingers.  The examiner 
stated that while the veteran held his hand in the classical 
ulnar nerve position, his problem was not related to the 
ulnar nerve.  The examiner indicated that the veteran had  an 
intact first dorsal interosseous muscle and moved his index 
finger very strongly with that muscle.  Also his interossei 
muscles of the remaining fingers were intact.  The veteran 
did not have any active extension of his small finger or his 
ring finger.  Sensation on the volar aspect of the hand was 
slightly decreased.  There was no muscle atrophy of his 
intrinsic muscles.  And no tenderness to palpation over the 
wrist flexor crease on the right.  Range of motion testing 
revealed diminished active and passive range of motion in 
most joints of the right 4th and 5th fingers.  The diagnosis 
was extension lag of the small finger and ring finger of the 
right hand with relative good passive range of motion and 
very poor active range of motion for extension.  Also 
diagnosed was chronic right ulnar cubital tunnel neuropathy 
and carpal tunnel syndrome (by electromyographic indication) 
unrelated to the right hand injury.

III.  Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 59 (1994).  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Where the particular disability 
for which the veteran has been service connected is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.

The terms "mild," "moderate" and "severe" are not defined in 
VA regulations, and the Board must arrive at an equitable and 
just decision after having evaluated the evidence.  38 C.F.R. 
§ 4.6.

The veteran's service-connected flexion deformity (extension 
lag) of the right 4th and 5th fingers with cubital tunnel 
syndrome, is currently rated as 30 percent disabling under 
38 C.F.R. § 4.124a, Code 8516 (for ulnar nerve paralysis).  
Under this code, incomplete paralysis of the major upper 
extremity ulnar nerve is rated 10 percent when mild, 30 
percent when moderate, and 40 percent when severe.  When the 
paralysis is complete, with "griffin claw" deformity, a 60 
percent evaluation is for application.  See 38 C.F.R. 
§ 4.124a, Code 8516.

Extension lag of the  4th and 5th fingers is not specifically 
listed in any diagnostic code; however, it may be rated by 
analogy to Code 5223 (for favorable ankylosis of two digits 
of one hand) since this is a closely related condition in 
which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. §§ 4.20, 4.27.  Code 5223 provides a maximum 10 
percent rating for favorable ankylosis of the ring and little 
fingers.  Unfavorable ankylosis warrants a 20 percent rating 
under Code 5219. 

At the outset, it is noteworthy that (as it has been 
characterized and recognized by the RO) the service connected 
entity at issue includes two separate entities, namely 
residuals of a laceration injury of the dorsum of the right 
4th  and 5th fingers and (apparently unrelated per the April 
2003 VA examiner) right cubital/carpal tunnel syndrome.  
Notably, service connection for both entities is 
"protected".  The two entities have apparently separate 
(and unrelated) etiologies, are at separate anatomical 
locations, and affect separate functions.  Consequently, they 
require separate ratings.  

The disability at issue has all been rated 30 percent under 
code 8516, apparently based on a determination that only a 
single rating could be assigned for the service connected 
entity described as residuals of a laceration injury with 
flexion deformity and cubital tunnel syndrome.  To warrant 
the next higher, 40 percent, rating under code 8516, the 
evidence would have to show severe incomplete paralysis of 
the ulnar nerve.  Such a level of ulnar nerve impairment is 
simply not shown.  On April 2003 VA examination the examiner 
noted that while diagnostic studies had shown right ulnar 
cubital tunnel neuropathy at the elbow and right carpal 
tunnel syndrome, there was no muscle atrophy, and though the 
veteran held his hand in the classical ulnar nerve position, 
the problem was unrelated to the ulnar nerve.  Neurological 
evaluation in April 2003 revealed that strength of the ulnar 
system was good, grip was good, the veteran could grasp and 
pick up (but had trouble twisting) with the right hand.   
Such findings reflect no more than moderate incomplete major  
ulnar nerve paralysis, and warrant a rating no greater than 
the 30 percent assigned. 

The extension lag of the right 4th and 5th fingers is 
pathology clearly (by anatomical location and etiology as has 
been opined by VA examiners) separate from the ulnar nerve 
neuropathy at the elbow, warranting a separate rating.  There 
is no specific code for rating such disability.  By function, 
the closest analogous rating criteria are in Code 5223 (for 
favorable ankylosis of the ring and little fingers).  With 
application of 38 C.F.R. § 4.7, and resolution of reasonable 
doubt in the veteran's favor, a separate 10 percent rating 
under Code 5223 is warranted.  The veteran's inability to 
voluntarily fully extend the 4th and 5th right fingers 
approximates the level of disability characterized as 
favorable ankylosis.  As the fingers may be fully extended 
passively, impairment analogous to unfavorable ankylosis is 
not demonstrated, and the next higher rating under Code 5219 
is not warranted.  


ORDER

A separate 10 percent rating under Code 5223 (in addition to 
the 30 percent rating under Code 8516) is granted for the 
veteran's residuals of right 4th and 5th finger laceration 
injury with cubital tunnel syndrome, subject to the 
regulations governing payment of monetary awards.


	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


